        Case 3:21-cr-00014-SDD-SDJ   Document 1   03/10/21 Page 1 of 6




USA Sealed Group
USM
USPO
Case 3:21-cr-00014-SDD-SDJ   Document 1   03/10/21 Page 2 of 6
Case 3:21-cr-00014-SDD-SDJ   Document 1   03/10/21 Page 3 of 6
Case 3:21-cr-00014-SDD-SDJ   Document 1   03/10/21 Page 4 of 6




                                      REDACTED
                                   PER PRIVACY ACT
                    Case 3:21-cr-00014-SDD-SDJ Document 1 03/10/21 Page 5 of 6
                                        Criminal Cover Sheet          U.S. District Court

Place ofOffense:                               Matter to be sealed:           No X Yes

City           Baton Rouge                     Related Case Information:


County/Parish East Baton Rouge                 Superseding Indictment          Docket Number
                                               Same Defendant                   New Defendant     x
                                               Magistrate Case Number
                                               Search Warrant Case No.
                                               R 20, R 40 from District of
                                               Any Other Related Cases:
Defendant Information:


Defendant Name; Kentrell D. Gaulden
Alias: a/k/a. YoungBoy Never Broke Again, NBA YoungBoy, YB



U.S. Attorney Information:


AUSA: William K. Morris                        Bar #: LABN 28694

Interpreter: El No a Yes                List language and/or dialect:


Location Status:


Arrest Date
              Already in Federal Custody
              Already in State Custody
               On Pretrial Release


U.S.C. Citations:


Total # of Counts:
                                                                                                  Petty/
Index Key/Code                     Description of Offense Charged                      Count(s)   Misdemeanor/
                                                                                                  Felony

18:922(/g)m          Possession of firearms by convicted felon                                    Felony

26:5861(d)           Possession of a firearm not registered in the National Firearms              Felcw
                     Registration and Transfer Record




Date:
              ^
           urt Ca^e
District Court
                        >1              Signature ofAUSA:  .<^/^^.
               Ca^e1^Number (To be filled in by deputy clerk):
                     Case 3:21-cr-00014-SDD-SDJ Document 1 03/10/21 Page 6 of 6
                                         Criminal Cover Sheet          U.S. District Court

Place ofOffense:                              Matter to be scaled:           No X Yes

City             Baton Rouge                  Related Case Information:


County/Parish East Baton Rouge                 Superseding Indictment        Docket Number
                                               Same Defendant                New Defendant    x
                                              Magistrate Case Number
                                               Search Warrant Case No.
                                              R 20, R 40 from District of.
                                              Any Other Related Cases:
Defendant Information:


Defendant Name: Morrow D. Battle




U.S. Attorney Information:


AUSA: William K. Moms                         Bar #: LABN 28694

Interpreter: s No a Yes                List language and/or dialect:


Location Status:


Arrest Date
                 Already in Federal Custody
                 Already in State Custody
                 On Pretrial Release

U.S.C. Citations:


Total # of Counts:
                                                                                              Petty/
Index Key/Code                     Description ofOffense Charged                  Cp_unt(s)   Misdemeanor/
                                                                                              Feloir


i8:922fgyn           Possession of firearms by convicted felon                                Felony

26:5861(dl_          Possession of a firearm not registered in the National Firearms 4        Felony
                     Registration and Transfer Record




Date:                                  Signature ofAUSA:

District Court           umber (To be filled in by deputy clerk):
